DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment filed on 10/06/2021 in which claims 11-20 are pending, claims 16-20 are new and claims 11-15 are currently amended. 

Drawings
The drawings were received on 10/06/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the flat contact surface" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the flat contact surface" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the flat contact surface" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the flat contact surface" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
simple dipping” in claim 14 is a relative term which renders the claim indefinite. The term “simple” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. .  It is not clear what the metes and bounds of “simple” convey and what is considered simple to one person of ordinary skill in the art might not be considered simple to another. 
`Claims 19 and 20 reference “glide edges” of the guard foil.  The only mention in the specification of glide edges in in reference to the prior art, Figures 1 and 2, as the edges glide over the skin.  The edges of the instant invention do not glide over the skin as they are protected or encapsulated by the protecting element.  The embodiment of Figure 5B discloses a contact surface with an edge that is encapsulated by a bead of lacquer, but the edge is not a glide edge. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hanley (U.S. Patent 2,102,529) in view of Knapp (U.S. Patent 2,253,037).  Hanley discloses a shaving assembly comprising supporting member (10); a cutting element (14) configured as a continuous planar plate having an upper surface and a bottom surface extending in a first direction (top and bottom; fig.8), the cutting .  
Hanley does not disclose a protection element arranged at at least one end of the guard foil and including a curved surface exposed to the skin; wherein the protection element and the end of the guard foil are integrally formed; and wherein the protection element includes a rounded surface from the contact surface of the guard foil to a bottom surface of the guard foil, wherein the rounded surface has a rounding radius larger than or equal to a thickness of the guard foil.  Attention is directed to the Knapp cutter head.  Knapp discloses that the outer cutter is a relatively thin plate so that the hairs can be clipped quite close to the skin, but also utilizes some reinforcement structure to maintain the structural integrity of the plate.  Rolling the end edges of the plate is one of the indicated reinforcement structures that also serves as protection from gouging the edge of the plate into the skin of the user while using the cutter head (see page 2, col. 2, lines 15-32).  It would have been obvious to one having ordinary skill in the art to have rolled the end edges of the Hanley guard foil such as demonstrated and 
In regards to claim 12, the modified device of Hanley discloses the claimed invention in the same manner as set forth in claim 11.  Additionally, the modified device of Hanley discloses wherein the protection element includes a curved portion (as modified by Knapp) transitioning from the guard foil and constructed to be gradually curved in a direction away from the skin wherein the curved portion includes a first curved surface transitioning from the contact surface transitioning from the contact surface of the guard foil and a second curved surface transitioning from a bottom surface of the guard foil. 

    PNG
    media_image1.png
    418
    703
    media_image1.png
    Greyscale






    PNG
    media_image2.png
    418
    735
    media_image2.png
    Greyscale




In regards to claim 16, the modified device of Hanley discloses wherein the first and second portions include a uniform thickness that is equal to a thickness of the guard foil (rolling the ends of the foil; as modified by Knapp; page2, column 2, lines 26-32).
In regards to claim 18, the modified device of Hanley discloses wherein the first curved portion is co-planar with the second curved portion (a plane can be drawn that intersects both curved portions).
In regards to claim 19, the modified device of Hanley discloses wherein the flat contact surface of the guard foil includes first and second glide edges (ends of the rolled sections 25 Knapp) oriented substantially perpendicular to the first direction (perpendicular to the teeth).



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hanley (U.S. Patent 2102529) in view of Knapp (U.S. Patent 2,253,037).  
In regards to claim 17, the modified device of Hanley does not discloses wherein the thickness of the first and second curved portions are not equal to a thickness of the guard foil, rather Hanley discloses that the curved portions are formed by rolling the ends of the foil (see page 2, col. 2, lines 26-32).   The difference between the modified device of Handley and the claimed invention amounting to the rolling process of the In re Dailey et al., 149 USPQ 47.  Applicant has previously claimed that the foil and the curved portions were equal in thickness, such that the relative thickness of the curved portions relative to the guard foil is not a critical aspect of the invention, if the curved thickness can either be the same or different than the foil thickness.   It would have been obvious to one having ordinary skill in the art at the time of the invention to have adjust the thickness of the rolled ends as desired to meet the design parameters and shaving comfort of the user when forming the rolled edges of the foil. 

Claims 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanley (U.S. Patent 2102529) in view of Knapp (U.S. Patent 2,253,037) and view of Thompson (U.S. Patent 1,846,622).  In regards to claims 13 and 14, Hanley discloses a shaving assembly comprising supporting member (10); a cutting element (14) configured as a continuous planar plate having an upper surface and a bottom surface extending in a first direction (top and bottom; fig.8), the cutting element further having a plurality of moving teeth arranged at lateral sides of the cutting element at respective cutting edges along the first direction (17/18); a guard foil (15) including a bent part (22/23) and a planar contact surface (near 33/34) stretched and extending in the first direction and surrounding the cutting element (14), wherein the top surface of the cutting element (top of 14) is in proximal contact with the underside of the planar contact surface of the guard foil (bottom of 15; fig. 8), wherein the bent part extends in .  
Hanley does not disclose a protection element arranged at at least one end of the guard foil, wherein the protection element is formed by a simple dipping or edge painting of the end.  Attention is first directed to the Knapp cutter head.  Knapp discloses that the outer cutter is a relatively thin plate so that the hairs can be clipped quite close to the skin, but also utilizes some reinforcement structure to maintain the structural integrity of the plate.  Rolling the end edges of the plate is one of the indicated reinforcement structures that also serves as protection from gouging the edge of the plate into the skin of the user while using the cutter head (see page 2, col. 2, lines 15-32).   Attention is further directed to the Thompson safety blade.  Thompson discloses applying Bakelite lacquer on the edge of the blade to form dull portions along the sharp blade edge that are sprayed on plated on.  As Knapp discloses that it is known to protect the user by rolling the ends of the metal foil and as shown by Thompson to be known to alternatively utilize Bakelite lacquer on the edge of the blade to form dull portions along the sharp blade edge, it would have been obvious to one having ordinary skill in the art to have dulled the ends of the Hanley foil such as taught by Knapp to protect the user from the sharp edges of the foil, utilizing an alternative process as shown by Thompson that applies beads of Bakelite lacquer instead of rolling the edge to protect the user from unintended cuts.  
In regards to claim 19, as best understood, the modified device of Hanley discloses wherein the flat contact surface of the guard foil includes first and second 
In regards to claim 20, as best understood, the modified device of Hanley discloses wherein the first and second glide edges are entirely encapsulated by the protection element (bead of lacquer as modified by Thompson) thereby avoiding direct contact of the first and second glide edges with the skin.

Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive.   The majority of the Applicant’s arguments are moot in part to the new rejection over Hanley in view of Knapp.  
In claim 13, the Applicant argues that Knapp does not disclose that the protection element includes a first curved portion transitioning from the guard foil and constructed to be gradually curved in a direction towards the skin and a second curved portion transitioning away from the curved portion and curved in a direction away from the skin. 
Figure 6 of Knapp has been annotated below for reference purposes.  Knapp discloses that the edges of the foil are rolled along the entire edge (page 2, col. 2, lines 15-26). As shown at the bottom of the edge, the curvature comes back onto itself.  Such that at first there is a bulging of the foil above the teeth and towards the user’s skin and then the edge curves back on itself going away from the user’s skin. 

    PNG
    media_image2.png
    418
    735
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    446
    549
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    318
    843
    media_image4.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LAURA M LEE/           Primary Examiner, Art Unit 3724